Fourth Court of Appeals
                               San Antonio, Texas
                                     August 26, 2015

                                   No. 04-15-00406-CV

                IN THE INTEREST OF I.G. AND R.C. JR., CHILDREN,

                From the 225th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-PA-01929
                   Honorable Charles E. Montemayor, Judge Presiding


                                     ORDER
       The State's motion for extension of time to file brief is hereby GRANTED. Time is
extended to September 14, 2015.



                                                 _________________________________
                                                 Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court